Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a diaphragm for being utilized as core component of speaker, has edge portion provided with first wrinkle passing through second wrinkles, where first wrinkle extends along corner direction of corner at which first wrinkle is located. The independent claim 1, identifies a uniquely distinct feature of “…. A diaphragm comprising: the same corner as the at least one second wrinkle, and the second wrinkle extends along a corner extension direction of the corner at which the second wrinkle is located, a protruding direction of the first wrinkle is the same as that of the second wrinkle, and the protruding direction of the first wrinkle is the same as or opposite to that of the edge portion.”  The independent Claim 2, identifies a uniquely distinct feature of “….a diaphragm comprising : wherein the edge portion is provided with a plurality of first wrinkles at comers of the edge portion, the first wrinkles extend from an inner side of the edge portion toward an outer side of the edge portion, the edge portion is further provided with at least one second wrinkle passing through all the first wrinkles that are at the same corner as the at least one second wrinkle, and the second wrinkle extends along a corner extension direction of the corner at which the second wrinkle is located, a protruding direction of the first wrinkle is opposite to that of the second wrinkle, and the protruding direction of the first wrinkle is the same as that of the edge portion.” The independent Claim 7, identifies a uniquely distinct feature of “….A diaphragm comprising …. wherein the edge portion is provided with a plurality of first wrinkles at comers of the edge portion, the first wrinkles extend from an inner side of edge portion toward an outer side of the edge portion, the edge portion is further provided with at least one second wrinkle passing through all the first wrinkles that are at the same corner as the at least one second wrinkle, and the second wrinkle extends along a corner extension direction of the corner at which the second wrinkle is located, a protruding direction of the first wrinkle is opposite to that of the second wrinkle, and the protruding direction of the second wrinkle is the same as that of the edge portion.”  The closest prior art to Watnabe (US 20170289698) teaches on [0028], the edge portion 3 includes two circular arc shaped parts (first regions) 3a and 3b and two rectangular parts (second regions) 3c and 3d that have the similar to the circular arc-shaped parts 3a and 3d in width and connect the both ends of the circular arc-shaped parts thereof, and the circular arc shaped parts 3a and 3b are formed integrally with the rectangular parts 3c and 3d. The vertical cross-partial shape of the edge portion 3 is a substantially roll-like shape protruding toward the front side. The second reinforcing portions 8a and 8b extend in the radial directions of the circular arc-shaped parts 3a and 3b. Therefore, the rigidity of the edge portion 3 can be adjusted, i.e., the rigidity of the vibrating body 1 can be adjusted. [0050]. See at least Figures 2, 1a. Further, the edge portion (3a, 3b) is further provided with at least one second wrinkle (6b) passing through all the first wrinkles (8a, 8b) that are at the same corner as the at least one second wrinkle. Diedrich (US 7275620) teaches radially outer portion 103 includes protrusions 130, 132, 134, and 136 that extend outwardly relative to the continuously arcuate transverse cross-section of straight sides 102 and which will be described in more detail below. Protrusions 130, 132, 134, and 136 are preferably symmetrically arranged .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651